DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species I (corresponding to claims 1-12) in the reply filed on 11/02/2022 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/02/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by Mohit Gupta et al. (“Mohit Gupta”, US 2021/0319606).

Regarding claim 1, Mohit Gupta discloses a system for obtaining color imagery using single photon avalanche diodes (SPADs), the system comprising: 
a SPAD array comprising a plurality of SPAD pixels, each of the plurality of SPAD pixels comprising a respective color filter positioned thereover (Mohit Gupta: see fig. 4 and par. [0063], wherein an image sensor 400 comprises a plurality of SPAD pixels, each of the plurality of SPAD pixels comprises individual color filters associated with one or more pixels); 
one or more processors (Mohit Gupta: a processor 308, see fig. 3 and par. [0054]); and 
one or more hardware storage devices storing instructions that are executable by the one or more processors (Mohit Gupta: see fig. 3 and par. [0054], in which a memory 312 for storing a computer program for controlling processor 308) to configure the system to: 
capture an image frame using the SPAD array (Mohit Gupta: see fig. 1 and par. [0048], in which a camera implemented using a SPAD-based array generates image); 
generate a filtered image by performing a temporal filtering operation using the image frame and at least one preceding image frame, the at least one preceding image frame being captured by the SPAD array at a timepoint that temporally precedes a timepoint associated with the image frame (Mohit Gupta: see figs. 6-7 and pars. [0078]-[0079], [0081], [0084], note that block sum image S1 is generated by performing combining binary frames B50-B149, theses binary frames are captured by the SPAD array in sequence. The same method is applied for block sum image S0 and block sum image S-1. As in light of specification in par. [0078], temporal filtering operations that utilize image frames that temporally precede an image frame associated with a target timepoint to generate a composite image associated with the target timepoint); and 
after performing the temporal filtering operation, generate a color image by demosaicing the filtered image (Mohit Gupta: see figs. 6-7 and par. [0098], after block sum image is obtained, generate a final color image by demosaicing the block sum image. As seen in fig. 6, interpolation is performed after the block sum image obtained, and color demosaicing techniques is applied to spatially interpolate the color channels. Therefore, demosaicing is applied after the block sum image obtained).

Regarding claim 2, Mohit Gupta discloses the system of claim 1, wherein the respective color filters covering the plurality of SPAD pixels are arranged in a Bayer pattern (Mohit Gupta: see fig. 4 and par. [0063], [0098], wherein different color filter arranged in a Bayer pattern covers the plurality of SPAD pixels respectively).

Regarding claim 3, Mohit Gupta discloses the system of claim 1, wherein the at least one preceding image frame comprises at least one raw image frame on which no demosaicing has been performed (Mohit Gupta: see par. [0076], wherein the block sum images are generated from the raw binary frames on which no demosaicing has been performed as demosaicing is performed after the block sum images obtained).

Regarding claim 4, Mohit Gupta discloses the system of claim 1, wherein performing the temporal filtering operation comprises: generating an aligned at least one preceding image frame by using motion data associated with the SPAD array to spatially align the at least one preceding image frame with the image frame; and compositing the image frame with the aligned at least one preceding image frame (Mohit Gupta: see fig. 6 and par. [0067], wherein mechanisms described herein can align the binary frames to compensate for inter-frame motion before merging the frames).

Regarding claim 10, Mohit Gupta discloses the system of claim 1, wherein: 
the system further comprises a display (Mohit Gupta: see fig. 3 and par. [0054], in which the system 300 comprises a display 318), and 
the instructions are executable by the one or more processors to further configure the system to display the color image on the display (Mohit Gupta: see pars. [0055], [0059], [0061], wherein a processor configures the system to display the color image on the display 318 as an image sensor 304 includes conventional pixels that can be used to generate information about the colors in the scene).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mohit Gupta et al. (“Mohit Gupta”, US 2021/0319606) in view of John Toksvig et al. (“John Toksvig”, US 2018/0302614).

Regarding claim 7, Mohit Gupta discloses the system of claim 1.
Mohit Gupta does not explicitly disclose performing the temporal filtering operation comprises applying a joint bilateral filter to the image frame and the at least one preceding image frame.
Nevertheless, John Toksvig teaches performing the temporal filtering operation comprises applying a joint bilateral filter to the image frame and the at least one preceding image frame (John Toksvig: see fig. 7 and par. [0084], wherein a joint bilateral filter is applied for the images. One of ordinary skill in the art would understand the image is taken in different time. Therefore, a joint bilateral filter is applied to the current image and the at least one preceding image).
One would have been motivated to include reduce noise in the image (John Toksvig: see par. [0084]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of John Toksvig with the Mohit Gupta’s system to include applying a joint bilateral filter to the image frame and the at least one preceding image frame.

Regarding claim 8, Mohit Gupta in the combination with John Toksvig discloses the system of claim 7.
John Toksvig further teaches performing the temporal filtering operation comprises applying the joint bilateral filter to the image frame and a subsequent image frame, the subsequent image frame being captured at a timepoint that is temporally subsequent to the timepoint associated with the image frame (John Toksvig: see fig. 7 and par. [0084], in which the joint bilateral filter is applied for the images. One of ordinary skill in the art would understand that the image is taken in different time. Therefore, a joint bilateral filter is applied to the current image and the next image).
The motivation is the same as that of claim 7. 

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mohit Gupta et al. (“Mohit Gupta”, US 2021/0319606) in view of Yousuke Naruse et al. (“Yousuke Naruse”, US 2017/0193642).

Regarding claim 9, Mohit Gupta discloses the system of claim 1.
Mohit Gupta does not explicitly disclose that the instructions are executable by the one or more processors to further configure the system to perform a gamma correction operation on the filtered image prior to demosaicing the filtered image.
However, Yousuke Naruse teaches that the instructions are executable by the one or more processors to further configure the system to perform a gamma correction operation on the filtered image prior to demosaicing the filtered image (Yousuke Naruse: see fig. 29 and par. [0359], [0363], wherein a gamma processing unit 124 performs a gamma correction on the image before to demosaicing the image in the demosaicing unit 125).
One would have been motivated to include that the R, G, and B image signals having desired gamma characteristics (Yousuke Naruse: see par. [0362]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yousuke Naruse with the Mohit Gupta’s system to include performing a gamma correction operation on the filtered image prior to demosaicing the filtered image.

Regarding claim 12, Mohit Gupta discloses	the system of claim 1.
Mohit Gupta does not explicitly disclose that the instructions are executable by the one or more processors to further configure the system to perform a dark current compensation operation on the filtered image prior to demosaicing the filtered image.
On the other hand, Yousuke Naruse teaches that the instructions are executable by the one or more processors to further configure the system to perform a dark current compensation operation on the filtered image prior to demosaicing the filtered image (Yousuke Naruse: see fig. 29 and pars. [0363], [0367], note that a black level adjustment unit 122 subtracts the black level data from the digital image signals prior to demosaicing the image in the demosaicing unit 125).
One would have been motivated to have that a black level component is not included in the digital image signals (Yousuke Naruse: see par. [0367]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Yousuke Naruse with the Mohit Gupta’s system to perform a dark current compensation operation on the filtered image prior to demosaicing the filtered image.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mohit Gupta et al. (“Mohit Gupta”, US 2021/0319606) in view of A. Bergstrom et al. (“A. Bergstrom”, US 2013/0050453).

Regarding claim 11, Mohit Gupta discloses the system of claim 1, wherein: 
the system further comprises a display (Mohit Gupta: a display 318, see fig. 3 and par. [0054]).
Mohit Gupta does not explicitly disclose that the instructions are executable by the one or more processors to further configure the system to generate a parallax corrected color image and display the parallax corrected color image on the display.
However, A. Bergstrom teaches that the instructions are executable by the one or more processors to further configure the system to generate a parallax corrected color image and display the parallax corrected color image on the display (A. Bergstrom: see pars. [0052], [0061], wherein processor 106 performs parallax correction for color image and display the final image on the display 104).
One would have been motivated to display the shifted portion of the image in alignment with the other image (A. Bergstrom: see par. [0061]). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of A. Bergstrom with the Mohit Gupta’s system to include the system to generate a parallax corrected color image and display the parallax corrected color image on the display.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an Examiner’s statement of reasons for allowance:

Regarding dependent claim 5, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 5 that includes
“The system of claim 1, wherein performing the temporal filtering operation comprises: generating a plurality of demultiplexed image frames by demultiplexing the image frame, each of the plurality of demultiplexed image frames being associated with a respective color channel; accessing a plurality of demultiplexed preceding image frames, the plurality of demultiplexed preceding image frames being generated by demultiplexing the at least one preceding image frame, the plurality of demultiplexed preceding image frames comprising, for each particular demultiplexed image frame of the plurality of demultiplexed image frames, a corresponding demultiplexed preceding image frame associated with a same color channel as the particular demultiplexed image frame; and generating a plurality of temporally filtered demultiplexed image frames by, for each particular demultiplexed image frame of the plurality of demultiplexed image frames: generating a corresponding aligned demultiplexed preceding image frame by using motion data associated with the SPAD array to align the corresponding demultiplexed preceding image frame with the particular demultiplexed image frame; and compositing the particular demultiplexed image frame with the corresponding aligned demultiplexed preceding image frame.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697